Citation Nr: 1811190	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an earlier effective date for the grant of service connection for bilateral pes planus.  

2. Entitlement to service connection for a bilateral knee disorder, secondary to the service-connected bilateral pes planus.  

3. Entitlement to service connection for a bilateral hip disorder, secondary to the service-connected bilateral pes planus.  

4. Entitlement to service connection for a low back disorder, secondary to the service-connected bilateral pes planus.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Dax Lonetto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1978.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of entitlement to an increased rating for bilateral pes planus has been raised by the record in an October 2016 claim filing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1. The Veteran filed for service connection for bilateral foot injuries on April 6, 1993 and the RO administratively denied her claim in July 1993.

2. In May 2010, the Veteran filed to reopen her claim for service connection and the claim was granted in September 2010, partly based on service treatment records that were obtained in June 2010 and not previously part of the record.     

3. The Veteran's bilateral knee and hip degenerative joint disease disorders have been aggravated by the service-connected bilateral pes planus. 

4. The Veteran's lumbar spine disorder is proximately due to the service-connected pes planus.  


CONCLUSIONS OF LAW

1. The criteria for an effective date of April 6, 1993, but no earlier, have been met for the grant of service connection for the service-connected bilateral pes planus.  38 U.S.C. §§ 5110, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.158, 3.159 (2017).

2. The criteria for secondary service connection for a bilateral knee disorder, based on aggravation, have been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

3. The criteria for secondary service connection for a bilateral hip disorder, based on aggravation, have been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

4. The criteria for secondary service connection for a low back disorder, based on proximate cause, have been met.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran contends she is entitled to an earlier effective date for the grant of service connection for bilateral pes planus.  In consideration of the evidence, the Board finds that the Veteran is entitled to an earlier effective date under 38 C.F.R. § 3.156(c). 

A review of the claims file reveals that the Veteran filed a claim for service connection for bilateral foot injuries on April 6, 1993.  The RO had difficulty obtaining her service treatment records and requested additional information from the Veteran.  She provided her correct social security number and a copy of her DD-214, which indicated an incorrect social security number.  In May 1993, the RO requested further information from the Veteran to assist in locating her military records.  The Veteran did not respond and the RO administratively denied her claim in July 1993 for failure to prosecute.  

Under 38 C.F.R. § 3.158(a), when evidence requested in connection with an original claim is not received within one year after the date of request, the claim will be considered abandoned.  In this case, evidence was not received, nor was any correspondence received from the Veteran, until May 2010, when the Veteran filed another claim for service connection for a bilateral foot condition.  The RO granted her claim in September 2010, partly based on service treatment records that were obtained in June 2010.  

Pursuant to 38 C.F.R. § 3.156(c), if VA awards benefits "based all or in part" on subsequently-obtained official service department records, then the award "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3); see Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  Importantly, a claim 

considered "abandoned" under 38 C.F.R. § 3.158 is still entitled to application of 38 C.F.R. § 3.156(c).  See Jones v. McDonald, No. 15-2313, 2016 U.S. App. Vet. Claims LEXIS 999, at *9 (Vet. App. June 30, 2016).

The Board finds that the facts in this case satisfy 38 C.F.R. § 3.156(c).  The grant of service connection in September 2010 was partly based on her service treatment records, which were not associated with the claims file at the time of her original claim.  Moreover, the Veteran provided her correct social security number and a copy of her DD-214 at the time of her original claim.  The unavailability of her service treatment records were not due to her failure to provide sufficient information for VA to identify and obtain the records.  The Board thus finds that the September 2010 award of service connection for the bilateral pes planus disability must be viewed as a reconsideration of the April 1993 claim under 38 C.F.R. § 3.156(c).  

In consideration of the available evidence, the Board finds that the correct effective date is April 6, 1993, the date VA received the previously-decided claim.  See 38 C.F.R. § 3.156(c)(3).  Her service treatment records show that, at separation, she reported foot trouble and bilateral callosities were noted on the examination report.  The August 2010 examiner's positive medical opinion was predominantly based on the service treatment records that documented treatment for pes planus in service.  While a VA examination and medical records were not obtained during her original claim period, the Board finds that the Veteran should not be faulted for VA's inability to obtain her service treatment records.  

Accordingly, the Board finds that an earlier effective date of April 6, 1993 for the award of service connection for pes planus is warranted.  

Finally, as an aside, in the statement of the case on this issue, the RO found that the Veteran had never disagreed with the 2010 rating decision that assigned the effective date in question.  That is incorrect.  See, e.g., February 2011, March 2011, April 2011, and June 2011 statements from the Veteran - all requesting a 1993 effective date and all submitted within one year of the original grant of service connection. 

Secondary Service Connection for the Knees, Hips, and Low Back

The Veteran contends that she is entitled to secondary service connection for her knees, hips, and low back disorders.  Private medical records from December 2012 and March 2017 document diagnoses of bilateral hip joint degenerative joint disease, bilateral knee degenerative joint disease, herniated lumbar discs, facet joint hypertrophy, and spinal stenosis of the lumbar spine.  

The Board finds that secondary service connection is warranted for the hips, knees, and back.  The Veteran underwent a private evaluation, conducted by a board-certified orthopedic surgeon, in December 2012.  After examination and a review of the Veteran's medical records, the examiner opined that the bilateral pes planus "has continued to aggravate her knees and her hips due to the increased deformity she has incurred over the last few years."  She underwent a second private examination in March 2017, which was also conducted by an orthopedic surgeon.  He affirmed the December 2012 medical opinion that the pes planus has aggravated the knee and hip disorders because the flattened arches cause "more pressure to be exerted in the medial compartments of the joints and that leads to the development of degenerative changes in the medial compartment of the knee joints" as well as the hip joints.   He further opined that the low back disorder is proximately due to the pes planus because the flattened arches cause "disturbance in the balance and alignment of the spine" and "development degenerative changes in the discs between the vertebral bodies."  

The Board considered the August 2011 negative nexus opinion obtained by VA, but accorded it less probative value than the private medical opinions.  The VA examiner merely opined that the medical literature does not show a causal relationship between arthritis of the knees and hips and low back pain to pes planus.  Furthermore, the VA medical opinion was deficient in that it did not discuss the theory of aggravation.  The Board finds that the two private medical opinions included more thorough rationales and thus outweigh the VA medical opinion.  

In consideration of the evidence, the Board finds that secondary service connection is warranted on the basis of aggravation for the bilateral knee degenerative joint disease and bilateral hip degenerative joint disease.  The Board further finds that secondary service connection is warranted on the basis of proximate cause for the low back disorder.


ORDER

Entitlement to an earlier effective date of April 6, 1993 for the award of service connection for bilateral pes planus is granted.  

Service connection for the bilateral knee disorder, secondary to the service-connected bilateral pes planus, is granted on the basis of aggravation.   

Service connection for the bilateral hip disorder, secondary to the service-connected bilateral pes planus, is granted on the basis of aggravation.   

Service connection for the low back disorder, secondary to the service-connected bilateral pes planus, is granted on the basis of proximate cause.   


REMAND

The Board finds that the issue of entitlement to a TDIU must be remanded for consideration of the newly-granted claims and records documenting the Veteran's income during the period on appeal.  The Veteran is urged to submit documentation to support her claim for a TDIU, including records documenting sick leave taken because of her disabilities, tax returns, or Social Security records showing her income since 2011.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide appropriate notice regarding the evidence necessary to show entitlement to a TDIU. Specifically request that the Veteran submit any  documentation of her income from 2011-2013 and 2017, including tax returns or Social Security records, and provide information about her current employment through Hillsborough County. 

If able, request employment information from the Veteran's current employer using VA Form 21-4192. 

2. After completing instruction #1 and assigning appropriate ratings for the Veteran's knees, hips, and back disabilities, readjudicate the claim for a TDIU.  If the benefit on appeal continues to be denied, issue a supplemental statement of the case to the Veteran and her representative, and allow the appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


